Woodward, J. (dissenting):
I cannot concur in the view taken by the majority of this court. The plaintiff was employed with others in the general work of erecting the iron framework for the annex to the New York Hospital. The workmen appear to have been subdivided into gangs, and the plaintiff was called from one gang to assist in the work of a second gang. This latter gang were engaged in placing a timber fifteen or twenty feet long, twelve inches wide and three or four inches thick, between two perpendicular iron posts, the purpose of the timber being, when lashed to such perpendicular posts, to support the horizontal iron girders until the wall of the building was constructed up to them, when they would be imbedded in the wall and this timber could be removed. This was a necessary part of the work in constructing the iron work for the building. When the plaintiff arrived on the scene the workmen were just getting this timber in place, it being carried up by a derrick. Two of his fellow-employees at either end were expected to receive the timber as it came into position and to make it fast with ropes, and this was done. It appears from the evidence that one of the workmen was asked if the timber was all right, and on being answered in the affirmative, the foreman of the gang ordered the plaintiff to unfasten the fall or drop rope from the derrick which drew the timber into place, and to lend “ a hand ” to Olsen in finishing the lashing of this timber to the post. The plaintiff walked along the timber, unfastened the fall, and then walked toward Olsen’s end of the timber. When within about six feet from the end the timber *252turned partially over and the plaintiff was precipitated to the basement below, sustaining serious injuries.
It seems to be conceded that under the common law this would impose no obligation to pay damages upon the defendant. But it is urged in behalf of the ¡ilaintiff, who is endeavoring to sustain a verdict for §9,000 damages, that the timber as thus lashed to these iron posts, constituted a scaffold under the provisions of section 18 of the Labor Law (Laws of 1897, chap. 415), and some of the plaintiff’s witnesses testify that the timber as thus placed constituted a scaffold; that it was designed for the men to walk over in placing or spacing the girders, etc., thus bringing it within the letter of some of the definitions of a scaffold. In the view that I take of the question it is not very important to determine whether this timber, lashed to posts at either end for the primary purpose of supporting the iron floor beams or girders until the walls could be built up around them, constituted a scaffold or not, but I am fully persuaded that if the Legislature which adopted this act could see this beam in position, knowing its primary purpose, it would be very reluctant to say that it contemplated such a situation, and this is the true test of construction, and especially of statutes enlarging the scope of the common law. (Riggs v. Palmer, 115 N. Y. 506, 510, 511, and authorities there cited.) This temporary wooden beam, conceding it to have been intended incidentally for the workmen to walk over in placing the iron beams, was no more of a scaffold than the iron beams which were to be laid upon it, and which the workmen would have to walk over more or less in the performance of the details of the labor, and it seems to me entirely clear that this beam was not designed as a platform to work upon, but as a mere temporary support for the iron beams, with the same incidental purpose of use in walking over as any of the other timbers used in the construction of the building. The mere calling of a beam a scaffold does not make it so unless the object for which it was primarily designed was that of a scaffold, and I do not believe that any man seeing this beam in position and knowing the purpose for which it was placed, would ever think of referring to it as a scaffold, unless he was anxious to bring his case within the purview of the Labor Law.
But assuming that it was a scaffold, made necessary as a detail of the work of placing the iron girders, is the defendant liable ? The *253plaintiff was not called upon to go to work upon a completed scaffold ; he concededly went upon it for the purpose of removing the fall rope and to lend “ a hand ” to Olsen in fastening the end of the timber, and this was as much a detail of the work as it would have been if they had been placing an iron girder and the plaintiff had stepped upon it before it had been properly fastened by one of his fellow-servants. If the master had been there in person and had superintended the work, he would not have been liable for the neglect of the plaintiff’s fellow-servant in fastening the beam, nor for the imprudence of the plaintiff in stepping upon the timber before making certain that it was securely fastened, particularly as it appears from the plaintiff’s own testimony that it was not necessary for him to go over this timber to reach Olsen, where he was to lend “ a hand,” and the only purpose for which it was necessary for him to go upon the timber was to'remove the fall rope, which was essentially a detail of the work of placing the timber.
It seems to me that section 18 of the Labor Law is given its legitimate effect when the employee is given a cause of action for the neglect of the master in furnishing a safe scaffold, where it is the duty of the master to furnish such scaffold. If this so-called scaffold had been erected by the master, and the plaintiff had been called upon to perform some service which required his presence upon the beam, and the beam had turned over and produced the fall, there would be reason for holding the master liable; but when we find the plaintiff engaged in a general employment, necessitating the placing of this beam for the primary purpose of supporting the iron girders, and the latter is injured by a failure on the part of fellow-servants to securely fasten the beam, it is hard to conceive of any duty Avhich the master owed the plaintiff and which he has failed to discharge. If the law has reached a point of development where the master must personally attend each detail of construction, and must personally test each step of the laborer in order to determine that the latter may perform the work in safety, it is well that the fact be known, that employers may protect themselves, either by adding to the contract price sufficient to pay for this added burden or by such other means as may be pointed out.
Judgment and order affirmed, with costs.